Citation Nr: 0002652	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  93-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in March 1995, when it was remanded for 
additional development.  At a hearing before the undersigned 
the veteran withdrew from appellate consideration his claim 
of entitlement to service connection for left calcaneal 
spurs.   


FINDINGS OF FACT

1.  The Board is satisfied that all relevant evidence has 
been obtained and associated with the claims folder.  

2.  Throughout this appeal the veteran's ability to establish 
and maintain effective or favorable relationships with people 
has been severely impaired by his PTSD under the old criteria 
in the Department of Veterans Affairs (VA) Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

3.  Throughout this appeal the veteran exhibited occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, or mood so as to support the 
assignment of a 70 percent rating under the new Rating 
Schedule.  


CONCLUSION OF LAW

A disability rating of 70 percent, but no more than 70 
percent, is warranted for the veteran's service-connected 
PTSD.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (1999); 4.132, Diagnostic Code 
9411 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
The veteran served on active duty from November 1967 to 
November 1969.  In January 1991 he filed a claim seeking 
entitlement to service connection for PTSD.  During a VA 
compensation and pension examination conducted in April 1991, 
the veteran reported that he has flashbacks of the 
experiences he had during his one year tour in Vietnam, and 
that they intensified with the onset of the Gulf War.  He 
explained that he has not been able to get along with people 
since service, and that his desires, drives, energy, hopes 
and ambitions all left.  His marriage broke up a year after 
his time in Vietnam, and he lost interest in being close.  He 
reported he was not able to be normal as he perceived a 
husband should be, and couldn't feel family oriented.  He has 
a strained relationship with his 21 year old son.  Following 
service he worked as a machinist, then as a roofer until he 
injured his back.  He said he thinks too much and too 
repetitiously.  He is currently self employed as a welder, 
but tearfully indicated he was about to lose that business 
because he is just not able to do the work he used to be able 
to do.  The veteran stated that he believed he should have 
been killed in Vietnam.  He reported that most of the time 
since service he has been alone, anxious and depressed, and 
has had several short-term relationships.  With the onset of 
the Gulf War he realized how much the Vietnam War took out of 
him.  Upon examination, the physician noted the veteran was 
alert, well groomed, clean, and was cooperative.  His facial 
expression was sad, and he cried several times during the 
interview.  He seemed to be quite genuine.  Speech was clear 
and coherent, and he did not seem to exaggerate events.  He 
denied hearing voices or seeing visions, was not delusional, 
abstracted adequately, and his memory was good.  He was not 
suicidal, but at times wondered whether he should have been 
killed rather than survive.  His mood tended to be depressed 
and euphoric.  The diagnostic impression was PTSD, moderate, 
with depression, also moderate.  

The service connection claim was granted in an August 1991 
rating decision, and the disability was rated 10 percent 
disabling.  The veteran expressed disagreement with that 
rating, and was provided a Statement of the Case.  He 
requested a hearing, which was held before a hearing officer 
in March 1992.  He testified that his PTSD symptoms have 
gotten worse since the Gulf War, that he has no drive, and 
that he finds himself withdrawing from customers in his 
welding shop.  He thinks about Vietnam at night, more 
frequently than he used to.  He reported that he had received 
no non-VA treatment for his PTSD.  He added that he still 
works at his welding shop, but has help from his son.  In a 
handwritten statement that he submitted at that hearing he 
added that he recalls his Vietnam experiences almost nightly.  

Another VA PTSD compensation and pension examination was 
conducted in March 1992.  The veteran described being totally 
absorbed in thoughts of Vietnam since his return, to the 
extent that he has difficulty concentrating at work.  He 
fears he will lose his business, but does not think he could 
handle working for someone else.  He was distressed that his 
abuse of alcohol worsened with the Gulf War.  At night, 
before he falls asleep, he thinks about Vietnam, although he 
does not currently have nightmares.  He reported he is in an 
"attack mode" each night when he leaves his shop and walks 
to his truck.  Upon examination and after conducting 
psychological testing, the psychologist noted the veteran was 
prompt; dressed and groomed neatly and casually; was 
cooperative, alert, and oriented; and appeared relaxed 
initially and established a good rapport with the examiner, 
but became tearful at times and on three occasions was so 
overwhelmed he was unable to continue for a few moments.  The 
examiner concluded the appropriate diagnoses were PTSD, major 
depression and alcohol dependence.  

In a May 1992 rating decision the disability rating was 
increased to 30 percent, effective from the date of claim.  
The veteran was furnished a Supplemental Statement of the 
Case (SSOC) in June 1992, and in a decision dated in March 
1995 the Board remanded the matter for additional 
development, to include obtaining treatment and employment 
information, as well as to afford the veteran the opportunity 
for a VA compensation and pension examination by a 
psychiatrist.  

During a VA compensation and pension examination conducted in 
January 1996 the veteran reported he had tried to stop 
drinking, but resumed when his sister died the previous 
November.  He currently drinks twelve cans of beer a day.  He 
reported he is intolerant of stress, has difficulty getting 
along with others, has a tendency to withdraw, is always 
preoccupied with thoughts of Vietnam, is hopeless, has no 
future plans, and has had suicidal thoughts but no intent, 
plan or attempted suicide.  He avoids television, movies, and 
newspaper items about war.  Upon examination following 
psychological testing, the psychologist diagnosed depressive 
disorder, not otherwise specified; PTSD, chronic and delayed; 
and alcohol dependent.  He also assessed the veteran's Global 
Assessment of Functioning (GAF) as approximately 48, with his 
highest GAF in the last year as 50.  

His claim for an increased initial rating was denied, and in 
July 1996 he was furnished a SSOC.  In response he reported 
he was receiving treatment at the VA Medical Center in Long 
Beach, California, and requested a hearing before a traveling 
Member of the Board.  Records from that facility reflect that 
in September 1995 he was referred to that facility for PTSD 
treatment, and reported having had no current treatment 
anywhere, but did not respond to VA's phone or postal 
contacts for follow-up treatment.  In May 1996 he was seen on 
an outpatient basis with complaints of depression, and 
tendencies to lose control when upset and to overreact to 
stress.  He reported having had no treatment for anxiety in 
the past.  Upon examination his affect was flat, mood was 
dysthymic, he was oriented, and his speech was somewhat 
agitated.  He did not consider his twelve can per day beer 
consumption to be a problem.  He was referred to a PTSD 
group.  

Pursuant to the Board's remand, an examination was conducted 
in September 1997 by a psychiatrist.  The examiner reported 
that the veteran was alert, cooperative, oriented, made good 
eye contact, was casually and cleanly dressed, attempted to 
give accurate information, and showed no evidence of 
psychomotor agitation or retardation.  Speech was coherent, 
clear and full; his affect was full and appropriate.  His 
eyes teared up from time to time, and he appeared generally 
depressed in his demeanor.  Thought processes were coherent 
and original with no evidence of tangentiality or 
circumstantiality; thought contents were relevant.  He 
admitted to occasional suicidal ideation, but not to auditory 
or visual hallucinations.  He reported homicidal feelings 
very deep down, and admitted to a belief that he has 
precognitive powers.  Memory was good, as were insight and 
judgment.  The examiner's diagnoses were PTSD by history and 
by current symptoms; major depression; alcohol dependence by 
history and current behavior.  The examiner added that the 
symptoms attributable to the PTSD were recurrent dreams of 
the events; isolative behavior, constricted affect in 
relating to people or explosive affect; sleep disturbance; 
some guilt about surviving; memory impairment; avoidance of 
activities that remind him of past events; and that these 
symptoms were reactivated by the Gulf War.  The examiner 
concluded major depression was also present, and attributed 
suicidal ideation, decrease in energy level, mood swings, 
increased irritability, the fact that during examination he 
frequently looked on the verge of tears, frequent sleep 
disturbances, and constant worrying to that disorder.  
Regarding the veteran's alcohol dependence, the examiner 
noted that the veteran continues to drink up to twelve beers 
per day and that the veteran states the alcohol helps his 
present symptoms.  The examiner concluded that the degree of 
occupational and social impairment is moderate.  

An additional VA psychiatric compensation and pension 
examination was conducted in November 1998.  The veteran 
reported he was receiving treatment, including medication, 
for his PTSD from the VA medical facility.  The examiner 
reported that the veteran's employment and social functioning 
are not severely impaired, as the veteran was still working 
as a self-employed welder.  The examiner noted no evidence of 
impairment in thought process and communication; no evidence 
of delusions or hallucinations; no inappropriate behavior; 
and no suicidal or homicidal ideation, intent or plan at 
present.  The veteran's grooming and hygiene were still 
within the normal range, and he appeared oriented.  Short-
term memory was not severely impaired, and long-term memory 
was fair.  No obsessive or ritualistic behavior that 
interfered with routine activities was reported, although the 
veteran was preoccupied with Vietnam experiences.  The 
examiner noted that the veteran said he is less preoccupied 
with Vietnam experiences now thanks to his medication.  Rate 
and flow of speech were within normal limits.  The veteran 
reported no panic attacks; mood was mildly to moderately 
anxious and mild to moderately depressed, but not severe.  No 
impairment of impulse control, and no severe impairment in 
sleeping problems were noted.  The diagnosis was PTSD, mild 
to moderate, and his GAF was assessed at 65.  

VA treatment records were obtained.  Those records reflect 
individualized therapy for his PTSD administered from 
September 1997 to and September 1998.  During those sessions 
he complained of increasing insomnia and ruminative thoughts, 
daily thoughts of Vietnam, dysphoric mood, angry affect, 
problems with the interpersonal relationship with his son, 
exaggerated startle response, occasional vivid dreams 
accompanied by sweating, anxiety and exaggerated startle 
response, depressed mood, irritable mood, euthymic mood.  He 
was prescribed several different medications for his 
psychiatric symptoms.  In SSOCs supplied to the veteran in 
March and April 1999 the RO reflected consideration of the 
claim for an increase under the new version of the 
regulations, and under the old version, and concluded a 
higher rating was not warranted under either version.  

In a letter dated in May 1999 from Dr. T, the veteran's 
treating VA psychiatrist, he opined that the veteran suffers 
from a severe form of chronic PTSD with an underlying 
depressive disorder.  He noted symptoms of impairment in 
concentration, internal distractions, periods of confusion, 
sleep disorder and persistent reexperiencing of traumatic 
events witnessed during active duty.  He added that as a 
result of chronic mental illness, the veteran has impairment 
in the ability to perform occupationally and socially.  The 
RO prepared a SSOC that reflected consideration of that 
evidence, but concluded an increased rating was not 
warranted.  

At a hearing before the undersigned in November 1999, the 
veteran testified that he had withdrawn his claim of 
entitlement to service connection for heel spurs, and his 
representative submitted written notification of that 
withdrawal.  He testified that he is tired of Vietnam being 
the most memorable year of his life.  He reported he still 
operates his welding business with his son, although he has 
problems with concentration and often forgets about job 
appointments he has made.  He reported he is usually at the 
shop more than 40 hours a week, but has concentration 
problems that interfere with his ability to work.  He 
reported he had not been treated for his PTSD in six months, 
and was still taking medication but not the full dosage, as 
he needed refills.  He explained that when he takes the 
correct amount of medication he can sleep, but otherwise has 
problems sleeping.  He testified that he seldom goes anywhere 
or does anything, and has not been able to get out on the 
sand dunes on his four-wheel motorcycle for enjoyment like he 
used to do.  He said he lives at the poverty level.  He 
testified that everything reminds him of Vietnam, and that 
Vietnam is always foremost in his mind.  The medication he 
takes helps with his sleep problems, but not with his 
concentration.  He explained that he and several others rent 
a home owned by his brother, and that if it were not for the 
living arrangement he has with his brother he would probably 
be homeless.  

Applicable Laws and Regulations
Disability evaluations are determined by the application of 
the Rating Schedule.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust the 
schedule in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due to the service-
connected disability.  The governing norm in those 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

The relevant schedular criteria for evaluation of psychiatric 
disabilities have changed since the appellant filed his claim 
for an increased rating.  The law requires that VA consider 
the claim for an increase under both the old and the new 
version of the regulations, and then apply the version that 
is most advantageous to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  On November 7, 1996, the Rating 
Schedule was amended with respect to certain psychiatric 
disorders, including PTSD.  61 Fed. Reg. 52,695 (October 8, 
1996).  When the veteran filed this claim in January 1991, 
the Rating Schedule called for the following rating levels 
with respect to psychoneurotic disorders:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.
                                   
        There are neurotic symptoms which may somewhat 
adversely             	 0%   
         affect relationships with others but which do not 
cause             
         impairment of working ability.                                      

38 C.F.R. § 4.132, Psychoneurotic Disorders (1990).

The purpose of the 1996 change in the Rating Schedule was to 
update the portion of the rating schedule addressing mental 
disorders, ensure that it used current medical terminology and 
unambiguous criteria, and reflected medical advances.  61 Fed. 
Reg. 52,695 (October 8, 1996).  On and after November 7, 1996, 
the pertinent provision read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions or 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence); spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.
                                   
     A mental condition has been formally diagnosed, but 
symptoms             	 0%   
     are not severe enough either to interfere with 
occupational and
     social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9405 (1999).  
 
Analysis of a claim for a higher initial rating requires 
consideration of the possibility of staged ratings, wherein 
VA assesses whether the level of impairment has changed 
during the pendency of a claim, and then determines the 
appropriate rating at those various stages.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Analysis
The veteran asserts that a 50 percent rating disability 
rating is warranted.  The record reflects that the veteran 
consistently reports intrusive thoughts of Vietnam, although 
he has not asserted he suffers auditory or visual 
hallucinations.  The evidence set out hereinabove includes no 
evidence that supports a finding that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, as the 
veteran shares living arrangements with several other 
individuals, and is able to continue with his business 
relationships, although as he has described those business 
relationships appear to be impaired.  Neither the veteran nor 
his examiners describe totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The record reflects the 
veteran has been able to maintain self employment, although 
he testified that his income from his welding business is at 
the poverty level.  

The record does suggest, however, that the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired by his PTSD.  
His treating physician, Dr. T, opined in May 1999 that the 
veteran's symptoms are of such severity and persistence that 
there is impairment in his ability to obtain or retain 
employment.  Based on the evidence of record and under the 
old Rating Schedule criteria, the Board finds that the 
veteran's reported concentration problems, intrusive thoughts 
of Vietnam and sleep disturbances over the years this claim 
has been in development reflect social and industrial 
impairment more accurately characterized as severe than as 
definite or considerable.  Accordingly, a schedular rating of 
70 percent is warranted under the old version of the 
criteria; a rating of 100 percent is not warranted, however, 
for the reasons set out above.  38 C.F.R. §§ 4.7, 4.132,  
Diagnostic Code 9411 (1990).  

The Board has also considered whether a rating of more than 
30 percent is warranted under the new version of the Rating 
Schedule.  The evidence does not suggest the veteran 
experiences total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication, as the veteran does not complain of those 
symptoms; persistent delusions or hallucinations, as the 
veteran repeatedly denies such hallucinations; grossly 
inappropriate behavior has never been described by the 
veteran or by his examiners.  Although the veteran has 
reported suicidal and homicidal ideation in the past, he has 
never had a plan to carry out such ideation, so there is no 
evidence of a persistent danger of hurting himself or others; 
there is no evidence of an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); the veteran does not report, nor do the 
examiners, that he is disoriented to time or place, nor is 
there evidence present of memory loss for names of close 
relatives, his own occupation or his own name.  

There is, however, evidence of record of occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, or mood, due to such symptoms as:  
suicidal ideation; near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and a demonstrated inability to establish 
and maintain effective relationships.  Based on the 
foregoing, the Board finds that under the new version of the 
criteria in effect since 1996, a disability rating of 70 
percent, but not of 100 percent, is warranted for the 
veteran's service-connected PTSD.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).  

The Board has considered whether the record suggests that the 
level of impairment attributed to the veteran's PTSD has 
varied during the pendency of this appeal, such that a staged 
rating would be appropriate.  The RO stated that the veteran 
has only recently complained of impaired concentration.  
However, in his description of the symptoms attributed to his 
PTSD throughout this appeal he has consistently reported that 
his employment has been adversely effected by his intrusive 
thoughts and the other manifestations of this illness that 
were exacerbated by the Gulf War, and in the March 1992 VA 
compensation and pension examination he reported being 
totally absorbed in thoughts of Vietnam experiences to the 
extent it interfered with his concentration at work.  Based 
on the foregoing, the Board finds that the level of 
disability appears to have been consistent since the veteran 
filed his claim in 1991.  Accordingly, a staged rating is not 
necessary under the facts of this case.  Fenderson.  In 
reaching this disposition, I have given considerable weight 
to the veteran's very persuasive testimony before me on 
November 3, 1999.

The Board has also considered whether additional action is 
required in response to 38 C.F.R. § 3.321(b)(1), which 
permits the Under Secretary for Benefits, or the Director of 
the Compensation and Pension Service, to approve an extra-
schedular evaluation in some circumstances.  The Board notes 
that to date the RO has not addressed the matter of the 
possible application of this regulation.  After a careful 
consideration of the evidence of record, the Board finds it 
does not reveal the veteran requires frequent periods of 
hospitalization as the result of his PTSD.  There is likewise 
no evidence to support a finding that the veteran's PTSD has 
resulted in such a significant deterioration of health and 
vocational function beyond that contemplated by the currently 
assigned 70 percent schedular rating.  Accordingly, the Board 
finds that additional action is not warranted under 38 C.F.R. 
§ 3.321(b)(1).  



ORDER

A disability rating of 70 percent is warranted for the 
veteran's service-connected PTSD, and to that extent the 
appeal is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

